Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The claims 1, 3-14 and 16 are allowed.  Specifically, the independent Claims 1, 14 and 16 are allowed over the prior art. The dependent Claims (3-13) are also allowed due to its dependencies to said independent Claim. Regarding Claims 2 and 115: cancelled.

Reasons for allowance
The prior arts fail (see PTO 892) to teach or suggest the allowable subject matter as defined in previous office action, specifically,
Claims 1, 14 and 16:  “providing the measured values of the at least one weather parameter and of the solar irradiance to an encoder network of a sequence-to-sequence neural network, to obtain encoded measured values indicative of said relationship between the at least one weather parameter; said forecasting comprises providing said encoded measured values and said forecasted values to a decoder network of the sequence-to-sequence neural network”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864